Citation Nr: 1548627	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active air service from June 1981 to June 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the VA RO in Atlanta, Georgia.  

In July 2014, the Board remanded this matter for a videoconference hearing before the Board.  This development has not been accomplished.  

In July 2014, the Board also clarified that the October 2013 Supplemental Statement of the Case (SSOC) included the issues of entitlement to increased ratings for a psychiatric disability, migraines, a low back disability, a neck disability, a right shoulder disability and a heart disability.  However, such issues were also addressed by the Veteran's.  Additionally, a review of the record shows that while those issues have been adjudicated in various decisions of record, they are not properly on appeal.  The Veteran had not filed timely notices of disagreement with the decisions denying entitlement to increased ratings for those issues and the Agency of Original Jurisdiction (AOJ) has not issued statements of the case (SOC) with respect to those issues.  As such, the Veteran has not perfected appeals with respect to those issues and they are not before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014, the Board remanded this matter in order to have the RO schedule the Veteran for her requested videoconference hearing before a member of the Board, as she requested in her April 2014 replacement substantive appeal.  At that time, the Board noted that a notice of the June 2014 hearing, which the Veteran failed to attend, was not associated with the claims file.

As noted by the Veteran's representative in the October 2015 motion to remand for videoconference hearing, the record does not document that the Veteran received proper notice of a June 9, 2015 hearing scheduled for her, and which she did not attend.  Therefore, the Veteran should be afforded another opportunity to report for her requested Board hearing.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  See 38 C.F.R. § 20.704

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested videoconference hearing before the Board in accordance with the docket number of her appeal.  A notice of the scheduled hearing should be associated with the claims file.  After the hearing has been conducted, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
  
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

